      Case 19-30921-jal                 Doc 8           Filed 03/28/19      Entered 03/29/19 01:05:05                    Page 1 of 3
Information to identify the case:
Debtor 1              William Brian Matherly                                            Social Security number or ITIN        xxx−xx−9112
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Kentucky
                                                                                        Date case filed for chapter 7 3/25/19
Case number:          19−30921−jal


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       William Brian Matherly

2.      All other names used in the
        last 8 years

3.     Address                               100 Poplar Circle
                                             New Haven, KY 40051

4.     Debtor's attorney                     Jeremy D. Chesser                                      Contact phone 502−348−5907
                                             P.O. Box 447
       Name and address                      Bardstown, Ky 40004                                    Email: jeremychesser@aol.com

5.     Bankruptcy trustee                    Robert W. Keats                                        Contact phone 502−587−8787
                                             P.O. Box 221377
       Name and address                      Louisville, KY 40252−1377                              Email: rkeats@bellsouth.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-30921-jal                   Doc 8        Filed 03/28/19              Entered 03/29/19 01:05:05                    Page 2 of 3
Debtor William Brian Matherly                                                                                         Case number 19−30921−jal


6. Bankruptcy clerk's office                    450 U.S. Courthouse                                          Hours open:
                                                601 W. Broadway                                              8:30 a.m. to 4:30 p.m. Eastern
    Documents in this case may be filed at this Louisville, KY 40202                                         Time Zone
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                           Contact phone 502−627−5700

                                                                                                             Date: 3/26/19

7. Meeting of creditors                          April 25, 2019 at 10:00 AM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Rm. 509 (Use 6th Street
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Elevators), 601 West Broadway,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Louisville, KY 40202


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 6/24/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 19-30921-jal            Doc 8       Filed 03/28/19          Entered 03/29/19 01:05:05                Page 3 of 3
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 19-30921-jal
William Brian Matherly                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: msmith                       Page 1 of 1                          Date Rcvd: Mar 26, 2019
                                      Form ID: 309A                      Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2019.
db             +William Brian Matherly,   100 Poplar Circle,   New Haven, KY 40051-6131
6472064        +Crdt Clearha,   Pob 1209,   Louisville, KY 40201-1209
6472065        +Nationstar/mr Cooper,   350 Highland,   Houston, TX 77009-6623

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jeremychesser@aol.com Mar 26 2019 19:19:27      Jeremy D. Chesser,   P.O. Box 447,
                 Bardstown, Ky 40004
tr              EDI: QRWKEATS.COM Mar 26 2019 23:13:00     Robert W. Keats,    P.O. Box 221377,
                 Louisville, KY 40252-1377
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Mar 26 2019 19:19:55
                 Jefferson County Attorney Office,   Fiscal Court Bldg.,    531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
ust            +E-mail/Text: ustpregion08.lo.ecf@usdoj.gov Mar 26 2019 19:19:59      Charles R. Merrill,
                 Asst. U.S.Trustee,   601 West Broadway #512,   Louisville, KY 40202-2229
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 26, 2019 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Jeremy D. Chesser    on behalf of Debtor William Brian Matherly jeremychesser@aol.com,
               marlene@bardstowncable.net
              Robert W. Keats    rkeats@bellsouth.net, rkeats@ecf.axosfs.com
                                                                                             TOTAL: 3
